United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEFENSE AGENCIES, PENTAGON FORCE
PROTECTION AGENCY, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0071
Issued: May 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 11, 2018 appellant filed a timely appeal from a September 21, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On April 17, 2018 appellant, then a 35-year-old police officer, filed an occupational disease
claim (Form CA-2) alleging that he sustained hypertension, stress, anxiety, depression, panic
1

5 U.S.C. § 8101 et seq.

attacks, and insomnia due to factors of his federal employment. He indicated that he first became
aware of his claimed conditions on January 29, 2018 and realized that they were related to his
federal employment on March 24, 2018. On the reverse side of the claim form the employing
establishment indicated that appellant first reported his conditions on March 25, 2018, and that he
was last exposed to the conditions alleged to have caused disease on March 26, 2018.
In an accompanying undated statement, appellant related that at approximately 11:00 p.m.
on March 24, 2018 he was dispatched to respond to the employing establishment’s overflow
parking lot. Immediately upon arriving on the scene, he observed Captain T.A. situated in the
middle of the parking lot among other officers. Appellant indicated that he perceived this to be a
training scenario. He then began to experience a series of panic attacks and fear due to his anxiety,
which seemed uncontrollable. Appellant called his immediate supervisor, Sergeant J.H., and
requested immediate leave due to his condition which was granted. He recalled a prior similar
training session held on January 29, 2018 during which he had been humiliated by his captain.
Appellant noted that he experienced nightmares and insomnia following the January 29, 2018
session, during which he was assigned the role of a “casualty” which he found confusing and
discriminatory and during which he was directed to retrieve his gas mask, rather than simulate
wearing a gas mask. He noted that he had constant fear of his captain humiliating him again, and
worried about the potential harm done to his professional reputation. Appellant alleged that he
experienced continuous hostile work environment due to retaliation for previous involvement in
the equal employment opportunity (EEO) process. He related that he had reported these events
through the chain of command, but no action was taken to correct the problem. Appellant further
indicated that from February 1, 2018 onward he had been subjected to the receiving end of
distasteful jokes from multiple sources in relation to the January 29, 2018 training incident. He
noted that the effects from such humiliation had been so severe that it had adversely altered the
conditions of his employment in creating an intimidatingly hostile work environment.
Appellant related that on November 14, 2017 he made shift management aware of an
agency email that had been circulated regarding mandatory training that was required of all
employees. He forwarded the email to all supervisors, but never received a response from his
captain or any other supervisors as to how officers could go about completing training. Appellant
alleged that the captain appeared physically angry that he had made the inquiry. He noted, like
most instances, she became verbally combative in her responses. Appellant further alleged that he
was retaliated against from making protected disclosures.
Appellant also described a November 15, 2017 incident in which he was riding a Segway
through the employing establishment parking lot and a civilian vehicle who appellant identified as
a police sergeant intentionally pulled his vehicle out of a parking space, causing appellant to
decelerate his vehicle to a near stop. He believed that this was done to intimidate and bully him
and indicated that he had a genuine fear for his safety.
OWCP received a January 18, 2018 decision from the Equal Employment Opportunity
Commission (EEOC), which reversed prior dismissals of complaints made by appellant and
remanded the claim for review.
In a fitness-for-duty evaluation request dated April 11, 2018, the employing establishment
related that appellant’s condition of panic attacks and uncontrollable anxiety impeded his ability

2

to safely and appropriately respond to actual incidents and service calls required of police officers
and thus, was not fit for duty.
By development letter dated April 19, 2018, OWCP informed appellant of the factual and
medical evidence needed to support his claim. By separate letter of even date, it asked the
employing establishment to comment regarding the accuracy of appellant’s allegations. OWCP
afforded 30 days for response.
In a duty status report (Form CA-17) dated April 20, 2018, Dr. Guido Rojas, a family
medicine specialist, diagnosed anxiety and depression, and noted that appellant was able to return
to work full time without restrictions.
In an attending physician’s report (Form CA-20) dated April 20, 2018, Dr. Rojas diagnosed
hypertension, anxiety, insomnia, panic attacks, and depression. He checked a box marked “yes”
when asked whether he believed appellant’s condition to be caused or aggravated by his
employment activities.
In a response to the questionnaire dated April 25, 2018, appellant indicated that a major
factor that caused his condition to be exacerbated was management’s failure to act appropriately,
and in a timely fashion, to his disclosures of alleged abuse. He noted that his mistreatment began
in the later months of 2015 and occurred sporadically over time. Appellant related that he filed a
number of complaints through the chain of command when he realized that he was disparately
treated. He indicated that he filed two complaints.
In a memorandum dated May 5, 2018, J.M., appellant’s second level supervisor at the
employing establishment, responded to OWCP’s April 19, 2018 request. He indicated that he
could not testify to the veracity or accuracy of appellant’s allegations because he had limited
knowledge and experience regarding allegations of employment-related emotional conditions.
J.M. noted that there were no aspects of appellant’s employment that he perceived as stressful, but
noted that appellant could have perceived an incident as stressful when two years ago he received
disciplinary action as a result of sleeping while on duty. He related that, after this incident,
appellant was moved to a different squad, with a different supervisor, and had different work
assignments in order to minimize any future conflicts between appellant and that supervisor. J.M.
further indicated that the work shortages experienced by the employing establishment had no direct
effect on appellant, that appellant usually met/exceeded work expectations, and that he had no
performance problems.
In a report dated May 31, 2018, Janice M. Shabe, a clinical psychologist, diagnosed chronic
post-traumatic stress disorder, generalized anxiety disorder, and moderate major depressive
disorder. She opined that appellant’s conditions were related to his employment-related stress.
By decision dated September 21, 2018, OWCP denied appellant’s claim for an emotional
condition, finding that the evidence was not sufficient to establish a compensable factor of
employment.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that the
identified compensable employment factors are causally related to the emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.7
When an employee experiences emotional stress in carrying out his or her employment duties, and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from his or her emotional reaction
to a special assignment or other requirement imposed by the employing establishment or by the
nature of the work. Allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.8 Where the claimant alleges compensable factors of employment,
he or she must substantiate such allegations with probative and reliable evidence.9 Personal

2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

See M.R., Docket No. 18-0305 (issued October 18, 2018); George H. Clark, 56 ECAB 162 (2004).

6

S.B., Docket No. 18-1113 (issued February 21, 2019); see also 28 ECAB 125 (1976).

7

S.K., Docket No. 18-1648 (issued March 14, 2019); see Robert W. Johns, 51 ECAB 137 (1999).

8

S.B., supra note 2; J.F., 59 ECAB 331 (2008).

9

G.G., Docket No. 18-0432 (issued February 12, 2019); M.D., 59 ECAB 211 (2007).

4

perceptions alone are insufficient to establish an employment-related emotional condition.10 On
the other hand the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.12 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.13
In determining whether the employing establishment erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.14
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact occur.15
Mere perceptions of harassment, retaliation, or discrimination are not compensable under FECA.16
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty.
Appellant alleged that he sustained hypertension, stress, anxiety, depression, panic attacks,
and insomnia as a result of several employment incidents and factors. The Board must initially
review whether these alleged incidents and conditions of employment are compensable
employment factors under the terms of FECA. The Board notes that appellant’s allegations do not
pertain to his regular or specially assigned duties under Cutler.17 Rather, appellant has alleged
abuse and harassment on the part of his supervisor.
Appellant has attributed his emotional conditions to actions of his supervisor, including
humiliation during a training exercise, and management’s failure to act upon receiving his
complaints. As a general rule, a claimant’s reaction to administrative or personnel matters falls
10

G.G., id.; Roger Williams, 52 ECAB 468 (2001).

11

See P.B., Docket No. 17-1912 (issued December 28, 2018).

12

S.K., supra note 7; see Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990),
reaff’d on recon., 42 ECAB 556 (1991).
13

S.K., id.; S.B., supra note 2; see William H. Fortner, 49 ECAB 324 (1998).

14

A.E., Docket No. 18-1587 (issued March 13, 2019); see Ruth S. Johnson, 46 ECAB 237 (1994).

15

S.B., supra note 2; Marlon Vera, 54 ECAB 834 (2003).

16

S.B., id.; Kim Nguyen, 53 ECAB 127 (2001).

17

Supra note 2.

5

outside the scope of FECA.18 Absent evidence establishing error or abuse, a claimant’s
disagreement or dislike of such a managerial action is not a compensable factor of employment.19
With regard to the training exercise of January 29, 2018, appellant has not established that
his assignment as a “casualty” and his Captain’s directive that he retrieve his gas mask for the
exercise, rather than simulate wearing a gas mask were abusive. The Board has explained that a
dislike of the manner in which a supervisor carried out his or her duties is not compensable absent
error or abuse.20 Appellant’s own confusion regarding the circumstances of this training scenario
does not establish error or abuse by his supervisor. Similarly, his perception that the March 24,
2018 training exercise could be abusive is not compensable as appellant did not participate in this
event. The perception of mistreatment, let alone the perception of possible mistreatment, is not
sufficient to establish a compensable work factor.21
Appellant has also alleged that his complaints regarding inappropriate jokes were
improperly handled. However, handling of complaints is an administrative function of the
employer and not a duty of the employee.22 Appellant has not established a compensable factor
of employment as he has not submitted corroborating evidence of error or abuse in this
administrative matter.23
The Board also finds that appellant submitted no evidence corroborating his allegations of
harassment. Harassment can constitute a factor of employment if it is shown that the incidents
constituting the claimed harassment actually occurred, however, mere perceptions are not
compensable under FECA.24 The parking lot incident appellant described as occurring on
November 15, 2017 when he was riding his Segway through the employing establishment is
merely appellant’s unsubstantiated perception of harassment. In reviewing appellant’s statement,
the Board finds that appellant has not provided evidence substantiating a specific incident of
harassment. As he has not substantiated his allegations with probative evidence, appellant has not
established a compensable employment factor under FECA with respect to the claimed
harassment.
Appellant also submitted a copy of the January 18, 2018 EEOC decision, which remanded
his claim for further review. As the decision remanded appellant’s EEO claim for further action

18

S.B., supra note 2; see Carolyn S. Philpott, 51 ECAB 175 (1999).

19

M.C., Docket No. 18-0585 (issued February 13, 2019); see Donney T. Drennon-Gala, 56 ECAB 469 (2005).

20

See L.K., Docket No. 16-1311 (issued January 17, 2017).

21

See M.B., Docket No. 16-0917 (issued May 8, 2017).

22

M.C., supra note 19; see Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993);
Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
23

Id.

24

B.L., Docket No. 18-0965 (issued November 19, 2018); Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

6

and therefore it did not establish error and abuse by the employing establishment. Thus, this
decision does not establish a compensable employment factor under FECA.
Consequently, appellant has not established his claim for an emotional condition as he has
not attributed his claimed condition to any compensable employment factors. The Board therefore
does not need to consider the medical evidence of record.25
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 28, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

25
See S.W., Docket No. 17-1016 (issued September 19, 2018); see G.S., Docket No. 09-0764 (issued
December 18, 2009).

7

